IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-41016


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                   versus

QUIRINO M. BANDA,

                                             Defendant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                            (B-98-CR-184-1)


                           October 13, 1999

Before REAVLEY, HIGGINBOTHAM, and DENNIS, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:*

     Quirino M. Banda appeals his conviction for conspiracy and

possession    with   intent   to     distribute   marijuana   based   on

insufficiency of the evidence.        We AFFIRM Banda’s conviction for

possession with intent to distribute and REVERSE the conviction for

conspiracy.




                                     I.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Banda was arrested at a border checkpoint after United States

customs officials discovered 50 pounds of marijuana in the gas tank

of   his   automobile.    Banda    was    entering   the   United   States

accompanied by his mother and her neighbor; no luggage was in the

car.    As the inspectors removed the gas tank and discovered the

marijuana, which was packaged and hidden behind a trap door, Banda

looked away from the tank.        Banda gave inconsistent accounts to

different inspectors of his destination as being Houston, a store

in Brownsville, Texas, and Oklahoma.

       Banda stated that he did not know that the tank contained

marijuana.     He claimed that he had not used the car since he had

purchased it three days earlier but had kept it parked at his

mother’s house.    The neighbor passenger contradicted this account,

claiming that she had not seen the car at Banda’s mother’s house.

       Banda was convicted after a bench trial and was sentenced to

a 27-month prison sentence and three years of supervised release.

He appealed.

                                   II.

       On appeal, Banda claims that there was insufficient evidence

to support either charge.    This court examines the sufficiency of

the evidence in the light most favorable to the verdict.               See

United States v. Gourley, 168 F.3d 165, 168 (5th Cir. 1999).           To

establish a conviction for possession of marijuana with intent to

distribute, the evidence must demonstrate beyond a reasonable doubt

that (1) the defendant knowingly possessed the drugs, and (2) did

so with the intent to distribute.        See United States v. Cano-Guel,


                                    2
167 F.3d 900, 904 (5th Cir. 1999).          Knowledge of drugs may be

inferred from the defendant’s control of the car where drugs are

hidden.     See United States v. Resio-Trejo, 45 F.3d 907, 911 (5th

Cir. 1995).

     In hidden compartment cases, the government must present

additional     circumstantial    evidence   that   is   suspicious    or

demonstrates guilty knowledge.     Resio-Trejo, 45 F.3d at 911.      Such

circumstantial evidence may take the form of inconsistent or

implausible explanations as to the traveler’s destination, or other

false testimony.    See United States v. Posada-Rios, 158 F.3d 832,

853, 860 (5th Cir. 1998) (defendant lied about having visited a

site); United States v. Pennington, 20 F.3d 593, 598 (5th Cir.

1994)   (defendant gave inconsistent descriptions of travel plans).

In addition, the traveler may respond unusually when his vehicle is

searched.     In Resio-Trejo, for example, the defendant behaved

indifferently while his gas tank was dismantled.        The court found

the behavior circumstantial evidence of guilty knowledge.        Resio-

Trejo, 45 F.3d at 909, 913.

     In Banda’s case, the government presented several pieces of

circumstantial evidence.        Banda could not provide a plausible

travel itinerary: his responses regarding his destination were

inconsistent and the car contained no luggage.          Banda also made

other questionable statements.     He could not document his claim of

having recently purchased the car, and the neighbor contradicted

Banda’s assertion that the car had been at his mother’s. Moreover,

as in Resio-Trejo, Banda did not exhibit the normal curiosity


                                    3
drivers show when their cars are searched or dismantled.                         A

rational trier of fact could have found that this evidence, taken

together, established the elements of the offense.



                                       III.

     To establish the charge of conspiracy to distribute, the

government    must     prove    that   (1)   at   least   two   persons    had   an

agreement to traffic in drugs, (2) the defendant knew of the

agreement, and (3) the defendant voluntarily participated in the

scheme.    See United States v. Gonzales, 79 F.3d 413, 423 (5th Cir.

1996).    Knowledge and acquiescence should not be inferred lightly.

See United States v. Basey, 816 F.2d 980, 1002 (5th Cir. 1987).

     The government’s sole evidence of a conspiracy is that it

would have taken a long time to alter the gas tank and package the

marijuana    in   45    bags.     This    fact    is   insufficient   to    prove

conspiracy.       There is no evidence that the job needed to be

completed in a short time or that Banda did not have the time to

execute the job himself.

     There was insufficient evidence to support the conviction for

conspiracy with intent to distribute.

     AFFIRMED IN PART; REVERSED IN PART AND REMANDED.




                                         4